UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit

                   ___________________________

                           No. 00-31144
                         Summary Calendar
                   ___________________________

                         MARCELL D. PIKE,

                                              Plaintiff-Appellant,
                              VERSUS

                   HOME DEPOT USA INC, ET AL.,
                                             Defendants,

                      HOME DEPOT USA, INC.,

                                                 Defendant-Appellee.


         Appeal from the United States District Court for
                 the Middle District of Louisiana
                           (98-CV-1001)

                        February 26, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

     After a review of the record and the briefs, we affirm the

district court’s judgment for essentially the reasons stated in the

district court’s Memorandum Ruling dated August 11, 2000.

     AFFIRMED.




     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.